Announcement by the President
Following the advice of the committees, we move on to the speakers on behalf of the party groups. Before giving the floor to the first speaker on the list, Mr Karas, I have two very short notices.
We learned that, early this morning, a boat with over two hundred migrants, spotted off Lampedusa, capsized because of poor sea conditions. The Coast Guard has been doing its best to rescue the missing people. The situation is very grave. We wait anxiously for the commitments made by the Commission and governments in this House to materialise.
I turn now to the second statement. Two years after the tragic earthquake that devastated the city of L'Aquila and the Abruzzo region, I wish to reiterate this House's care and solicitude for the earthquake victims, and to express our hope that the timetable for the restoration of the region's historical heritage and housing stock can be accelerated.